Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 30, 2020

                                            No. 04-20-00348-CV

                           IN RE STONEBROOK MANOR SNF, LLC
                   d/b/a Advanced Rehabilitation and Healthcare of Live Oak, LLC

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On July 7, 2020, relator filed a petition for writ of mandamus. The real party in interest
filed a response to which relator replied. After considering the petition, response, reply, and the
record, this court concludes relator is not entitled to the relief sought. Accordingly, the petition for
writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 30, 2020.



                                                        _____________________________
                                                        Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.

                                                        _____________________________
                                                        Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-11058, styled Olena O. Kelley, Individually and As Sole Heir to
The Estate of Vira M. Zaytseva, Deceased v. Stonebrook Manor SNF, LLC d/b/a Advanced Rehabilitation and
Healthcare of Live Oak, LLC, pending in the 73rd Judicial District Court, Bexar County, Texas. The Honorable Laura
Salinas signed the order at issue in this original proceeding.